In accordance with stipulation of counsel that the issues and relevant facts are the same in all material respects as those in Shalom Baby-Wear, I no. v. United States (54 Cust. Ct. 526, Reap. Dec. 10905), the court found and held that export value, as that value is defined in section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for the determination of the value of the various articles of cotton and ramie in issue and that such value is the appraised value, less the buying commission, as stated on the invoices.